F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        May 3, 2007
                                TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court

 UNITED STATES OF AM ERICA,
               Plaintiff–Appellee,                       No. 06-2170
          v.                                      (Case No. CR-06-367 BB)
 JOSE LUIS ORTIZ-ESPIN O,                                  (D .N.M .)
               Defendant–Appellant.



                           OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously to honor the parties’ request for a decision on the briefs

without oral argument. See Fed. R. App. P. 34(f). The case is therefore ordered

submitted without oral argument.

      Defendant pled guilty to illegal re-entry of an alien previously convicted of

an aggravated felony, in violation of 8 U.S.C. § 1326 (a)(1), (a)(2), and (b)(2).

The prior aggravated felony conviction, a Texas conviction for burglary of a

habitation, was also classified as a “crime of violence” for sentencing purposes.



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      The court adopted the presentence report (“PSR”) determination that the

offense level was 8; that a 16-level enhancement should apply because of the

previous conviction of a crime of violence; that Defendant’s criminal history

equated to category VI; and that a 3-level reduction for acceptance of

responsibility should apply. Defendant’s only objection was a request for a

dow nw ard departure or variance based on the facts of his burglary conviction. H e

argued that because he only entered the attached garage of a house and “took

some items . . . to make some quick money” (Sent. Hr’g Tr. at 3), the 16-level

enhancement was disproportionately high. The court rejected this argument and

sentenced him to 77 months, the bottom of the applicable Guidelines range. The

only issue on appeal is the reasonableness of this sentence. 1

      W hen the sentence, as here, is within the Guidelines, it is presumed

reasonable and is reviewed for unreasonableness under the factors set forth in 18

U.S.C. § 3553(a). United States v. Kristl, 437 F.3d 1050, 1054-55 (10th Cir.

2006). The district court fully considered Defendant’s argument about the facts

of his burglary conviction and the factors set out in § 3553(a). Considering all

the relevant facts, including Defendant’s criminal history and pattern of illegal

re-entry, we see nothing unreasonable about the district court’s decision to



      1
        To the extent that Defendant seeks to appeal the district court’s
discretionary decision to deny his motion for a downward departure, we lack
jurisdiction over this issue. See United States v. Chavez-Diaz, 444 F.3d 1223,
1228-29 (10th Cir. 2006).

                                          -2-
sentence Defendant at the bottom of the properly calculated Guidelines range.

Even without the Kristl presumption, we w ould still conclude that Defendant’s

sentence is reasonable in light of the § 3553(a) factors. Accord United States v.

Ruiz-Terrazas, 477 F.3d 1196 (10th Cir. 2007).

      AFFIRM ED.

                                               Entered for the Court



                                               M onroe G. M cKay
                                               Circuit Judge




                                         -3-